DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,304,302. Although the claims at issue are not identical, they are not patentably distinct from each other because the unclaimed features/elements inherently disclosed or does not affect the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,564,679 to Hong et al in view of US 7,199,438 to Appelt et al and further in view of U.S. Patent 5,903,125 to Prentice et al.
Regarding claims 1, and 9, Hong et al disclose a method comprising: receiving assembling at least one electronic device (see Fig. 3); attaching a cover over (15) an electronic device (11+1a/b); placing the electronic device (11+1a/b) into a transfer mold (see Col. 7, lines 52-54); encapsulating the electronic device with an encapsulant (resin, 14), yielding an encapsulated electronic device (see Fig. 5); and removing a portion of the encapsulant electronic device from the transfer mold (14) and the cover (15) to expose the electronic component (1a, see Fig. 6). Hong et al disclose the electronic component may include a variety of electronic components (see Col. 5, lines 47-49) except for a sensor or an emitter and placing the encapsulant electronic device in a milling machine for exposing the sensor or emitter. 
Appelt et al teach the electronic component (400) having an emitter or sensor (420) mounted on the substrate (412) that been overmolded by the charged material (430) without covering the sensor (420) for making an optical package.
Prentice et al teach a positioning system (coordinate system 40) for performing milling on a printed circuit board (see Col. 1, lines 8-12) while maintaining good stability (see Col. 2, lines 22-25).
Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong et al by utilizing a sensor as taught by Appelt et al for obtaining an optical device and milling system of Printice et al for precisely removing the encapsulant.
Regarding claim 2, Hong et al disclose the electronic device includes a printed circuit board (11).
Regarding claims 3-5, Hong et al disclose the cover (15) is soldered/adhered (see Col. 6, lines 20-23) to the printed circuit board (11) prior to encapsulation and does not extend to the printed circuit board (see Figs. 3-5).
Regarding claims 6-7, Hong et al disclose an entire surface of the encapsulated electronic device to remove a portion of the charge material (14).

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al in view of Appelt et al.
Regarding claim 11, Hong et al disclose a method comprising: receiving assembling at least one electronic device (see Fig. 3); attaching a cover over (15) an electronic device (11+1a/b); placing the electronic device (11+1a/b) into a transfer mold (see Col. 7, lines 52-54); encapsulating the electronic device with an encapsulant (resin, 14), yielding an encapsulated electronic device (see Fig. 5); removing the encapsulated electronic device from the transfer mold; placing the encapsulated device in a grinder (not shown); and grinding a portion of the encapsulant electronic device from the transfer mold (14) and the cover (15) to expose the electronic component (1a, see Fig. 6). Hong et al disclose the electronic component may include a variety of electronic components (see Col. 5, lines 47-49) except for a sensor or an emitter and placing the encapsulant electronic device in a milling machine for exposing the sensor or emitter. 
Appelt et al teach the electronic component (400) having an emitter or sensor (420) mounted on the substrate (412) that been overmolded by the charged material (430) without covering the sensor (420) for making an optical package.  Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong et al by utilizing a sensor as taught by Appelt et al for obtaining an optical device
Regarding claim 12, Hong et al disclose grinding away flash material from the encapsulated electronic device (See Col. 12, lines 18-25).
Regarding claim 13, Hong et al disclose grinding material across an entirety of a surface of the encapsulated electronic device (see Figs. 6 and 15).
Regarding claim 15, Hong et al disclose the cover (15) is formed of a tube or a hollow shape (see Col. 7, lines 13-21).
	Regarding claim 16, Hong et al disclose the tube or the hollow shape has no top or bottom (see Figs. 7-10).

Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong/Appelt/Prentice et al as applied to claim 1 above, or Hong/Appelt et al as applied to claim 11 and further in view of US 6,276,355 to Zhang et al.
Hong et al disclose the grinding is performed with the electronic device, except for inverted, such that grinding debris falls away from a surface of the sensor or the emitter (claim 14); vacuuming milling debris from a surface of the emitter or the sensor (claim 8); and singulating the electronic package (claim 10). Zhang et al teach the method of milling the electronic device (60) on the lower side and vacuuming (by hose 250) the milling debris (252, see Fig. 8) for cost effectively removing/cutting material from the electronic package or singulating the electronic package (see Col. 3, lines 26-32). Therefore, it would having been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong/Appelt et al or Hong/Appelt/Prentice et al by utilizing the method of removing material from the electronic device as taught by Zhang et al for precisely and effectively forming the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Prior art cited for the general teaching of encapsulating, grinding and singulating the electronic package.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/November 19, 2022 	                                           Primary Examiner, Art Unit 3729